DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 7, 2021 is acknowledged. The traversal is on the ground(s) that “Claims 17-20 (now 35-38) have been amended to depend from new claim 31 and, as such, require all the limitations of the elected invention. Applicant respectfully submits that there would be no serious search and/or examination burden if restrictions was not required for these claims.” This is not found persuasive. Process claims 35-38 are still patentably distinct from product claims 21-34, since the product as claimed (i.e., the product of claim 21) can be made by another and materially different process than the process of claim 35. For example, the product of claim 21 can be made by a process that does not involve “heating the intermediate package with an infrared oven to a predetermined temperature while the intermediate package is in a nest of a pressing tool; and pressing the intermediate package to reduce a package size of at least the first portion of the airbag assembly”, as recited in process claim 35. There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., 
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slot offset from the longitudinally extending tear seam by a predetermined angle, relative to the axis about which the inflatable airbag is rolled” (as in claim 27) and the “inflatable airbag having a longitudinally extending axis and being…folded about the longitudinal axis in the stowed condition” (as in claim 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0001, line 4, “method” should be changed to --a method--.  
In paragraph 0004, line 2, “system” should be changed to --systems--.
In paragraph 0012, line 6, “of the of the” should be changed to --of the--.
In paragraph 0035, line 6, “with to” should be changed to --to--.
In paragraph 0040, line 5, “suitable” should be changed to --suitably--.
In paragraph 0045, line 6, “24A” should be changed to --24B--.
In paragraph 0051, line 2, “release” should be changed to --releases--.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  In line 1, “the assembly” should be changed to --the airbag assembly--.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  In line 3, “at” should be changed to --being at--.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  In line 3, “coupled” should be changed to --being coupled--.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  In line 2, “offset” should be changed to --being offset--.  In line 3, “an axis” should be changed to --the axis--.  In line 4, “45 and 180” should be changed to --45 degrees and 180 degrees--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  In line 2, “stowed” should be changed to --being stowed--.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  In line 1, “the assembly” should be changed to --the airbag assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 is indefinite because it “Attempts to claim a process without setting forth any steps involved in the process”. MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheal (US 7,980,585 B2). Cheal discloses an airbag assembly for a motor vehicle, the airbag assembly comprising: an inflatable airbag (110, 310) deployable from a stowed condition, the inflatable airbag having a longitudinally extending axis and being rolled about a rotation axis in the stowed condition; and a reinforcing wrapper (140, 240, 340) coupled (e.g., via stitching 124) to the inflatable airbag proximate a first longitudinally extending side of the inflatable airbag and rolled about the rotation axis, the reinforcing wrapper peripherally wrapped entirely around at least a first portion of the inflatable airbag, wherein the inflatable airbag and the reinforcing wrapper cooperate to define a monotonously rolled portion of the airbag assembly. The inflatable airbag includes a second longitudinally extending side opposite the first longitudinally extending side, the second longitudinally extending side being at a center of the monotonously  by a predetermined angle, relative to the axis about which the inflatable airbag is rolled, the predetermined angle being between 45 degrees and 180 degrees (as shown in Figs. 6 and 7, slots 245 and 345 are at an angle of 180 degrees from the associated longitudinally extending tear seams 244, 344). The inflatable airbag is an inflatable curtain airbag and the monotonously rolled portion of the airbag assembly is a forward-most portion of the airbag assembly (Fig. 1A). In combination with a motor vehicle having an A-pillar 14, the forward-most portion of the airbag assembly is stowed in the A-pillar (Fig. 1A). A method for manufacturing the airbag assembly is also disclosed (column 1, lines 6-9; column 5, lines 39-48; column 9, lines 17-22).
Claims 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheal (US 7,980,585 B2). Cheal discloses an airbag assembly for a motor vehicle, the airbag assembly .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH J FRISBY/             Primary Examiner, Art Unit 3616